In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 12-542V
                                    Filed: December 24, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
WAYNE STRAHAN,                *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Influenza (“Flu”) Vaccine;
                              *                               Guillian-Barre syndrome
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Franklin J. Caldwell Jr., Maglio Christopher & Toale, P.C., Sarasota, FL, for petitioner.
Michael P. Milmoe, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On August 27, 2012, Wayne Strahan (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that, as a result of receiving an influenza (“flu”) vaccine on September 13,
2010, he developed Guillian-Barre syndrome (“GBS”). Stipulation ¶ 2, 4, filed Dec. 23, 2014.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.




                                                 1
Further, petitioner alleged that he experienced residual effects of his injury for more than six
months. Id. at ¶ 4.

        On December 23, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccination caused
petitioner’s GBS or any other injury, and further denies that petitioner’s current disabilities are
sequelae of a vaccine-related injury. Id. at ¶ 6. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $75,000.00, in the form of a check payable to petitioner, Wayne
       Strahan. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                  OFFICE OF SPECIAL MASTERS

 WAYNE STRAH AN,                                )
                                                )
                Petitioner,                     )         No. 12-542V
                                                )         Special Master
        v.                                      )         Thomas L. Gowen
                                                )
 SECRETARY OF HEALTH                            )
 AND HUMAN SERVICES,                            )
                                                )
                Respondent.                     )


                                           STIPULATION

        The parties hereby stipulate to the following matters:

        l . Wayne Strahan, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 to 34 (the "Vaccine

Program") . The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3(a).

        2. Petitioner received a flu vaccine on September 13, 2010.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that he suffered Guillain-Barre syndrome ("GBS"), which was

caused-in-fact by the flu vaccine. Petitioner further alleges that he suffered the residual effects

of this injury for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.
             (j,   Respondent denies that the flu vaccine caused petitioner's alleged GBS, or any other

 injury, and further denies that petitioner's current disabilities are scquclac of a vaccine-related

 injury.

           7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and thai a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

           8. As soon as practicable after an enh·y of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensat ion

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

                       a lump sum of $75,000.00 in the fo1m of a check payable to petitioner
                       representing 1111 damages available under 42 U.S.C. § 300aa-15(a),

           9. As soon as prncticubl e after tbe entry of judgment on entitlement in this case, and after

peti tioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21 (a)(l), and an application, the parties will submit to further proceedings before

the special master to award reason able attorneys' fees and costs incurred in proceeding upon this

petition .

           10. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which !he Program is not primarily liable

under 42 U.S.C. § 300aa- 15(g), including State compensation programs, i nsurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities tJlUt provid e health services on a prepaid basis.




                                                       2
         1 1 . Payment made pursuant to paragraph 8, and any amounts awarded pursuant to

 paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

 to the availability of sufficient statutory funds.

         12. The part ies and their attorneys fu1ther agree an d stipulate that, except for any award

 for atlorneys' foes and litigation costs, the money provided pursu ant to this Stipulation will be

 used solely for the benefit of petitioner as contemplated by a strict construction of 42 U .S.C.

 § 300aa-l 5(a) and (d), and subject to t he conditions of 42 U.S.C. § 300aa-15(g) and (h).

         13. Jn return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors, and

assigns docs forever ilTevocnbly and unconditionally release, acquit and discharge the United

States aml the Secretary of Health and Human Services from any and all actions or causes of

action (includ ing agreements, judgments, claims, damages, Joss of services, expenses and all

demands of whatever kind or nature) that have been brough t, could have been brought, or could

be timely brought in the United States Court of Federal Claims, under the National Vaccine

Injury Compensation Program, 42 U.S.C. § 300aa-I 0 et seq., on account of, or in any way

growing out of, any and all known or unknown, suspected or unsuspected personal injuries to or

death of petitioner resulting from, or alleged to have resulted from, the flu vaccine administered

on September 13, 2010, as alleged by petitioner in a petition for vaccine compensation filed on

or about August 27, 20 12, in the United States Court of Federa l Claims as petition No. 12-542V.

        14. . I f pet itioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the tenns

of this Stipulation or if the United States Court of Federal Claims foils to enter judgment in


                                                      3
conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either patty.

            16. This Stipulation expresses a full and complete negotialed settlement of liability and

damages claimed under the National Childhood Vaccine Injury Acl of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

and clearly agreed to. The parties fu11her agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective position s as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or inthe

items of compensation sought, is not grounds to modify or revise this agreement.

            17. This Stipulation shall not be construed as an admission by the United Stales or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged GBS, or

any other injury, or that his current disabilities are sequelae of his alleged vaccine-related

injuries.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                        END OF STIPULATION




                                                    4
12/19/2014   08:58     8132416625                       MARINE SYSTEMS INC                 PAGE   01/01




         Respectfully submitted,




         ATTORNEY OFRECORD FOR



         :.
                                                         AUI'HORJZED REPRESENTA1'1VE
         PETITIONER:                                     OF THE ATTORNEY GENERAL:




        M     AGLIO, CHRISTOPHER & TOALE, P.A. .         VINCENT J,       TANOSKT.
                                                         Deputy Director
        1605 Main Street                                 Torts Br11noh
        Suite 710                                        Civil Division
        Sarasota, FL 34236                               U. S. Department of Justice
        (941) 952-5242                                   P. O. Box 146
                                                         Benjrunin Franklin Station
                                                         Washington, D.C. 20044-0146


        AUTHORIZED REPRESENTATIVE OF                     ATTORNEY OF RECORD FOR
        THE SECRETARY OF BEALTII AND                     RESPONDENT:
        HUMAN SERVICES:



        A. MELISSA HOUSTON, MD., M.P.H., FAAP
                                                        .
                                                        MICHAEL P. MILMOE
                                                                                dd-:e_ .
        Director                                         Senior Trial Counsel
        Division of Injury Compensation Programs (DJCP) Torts Branch
        Healthcare Systems Bureau                       Civil Division
        U.S. Department of Health and Human Servfoes    U. S. Department of Justice
        5600 Fishers Laoe                               P, 0. Box )46
        Parklawn Building, Stop 11C26                   Bonjamin Franklin Station. ·
        Rockville,.MD 20857                             Washington, DC 20044-0146
                                                        Tel: (202) 616-4125




                                                    5